Title: To Thomas Jefferson from Arthur S. Brockenbrough, 12 December 1825
From: Brockenbrough, Arthur S.
To: Jefferson, Thomas


 Gentlemen,
University of Va
Decr 12. 1825
*The late heavy drafts  to pay the freight and other charges on the Marble Bases & Capitels from Italy for the Rotunda, has reduced the funds of the Institution so that nothing remains but the Library & Apparatus fund—The Professors will now all want money in a few days, shall I borrow of that fund to supply their wants? to be replaced when the annuity of 1826 is recd—.– As soon as provision can be made for it, a permanent Office should be erected for the Proctors department.– with a Store room attached for the reception of all articles for the institution, the Professors & Students, the want of such a room has been much felt, and I have been obliged to move the Proctors Office repeatedly, not considering it safe from fire in the range of Buildings I have it now under my own roof, tho’ attended with– some inconvenience——It has become a part of my business to receive  the professors fees, the additional trouble is considerable independent of the risk and in my humble opinion additional compensation ought to be made in proportion to the trouble & risk something like 2½ ⅌rCent on the amt of fees recd to be paid out of the fees——If it should be the opinion of the board that no additional compensations should be made, pray  the professors receive their own fees—I should recommend the establishment +of a Post-Office at the University, it would prevent the young Gentleman from going frequently to Charlottesville and thereby save them some unnecessary expences they are apt to run into when they get there—at Washington City they have an Office at the College—I have the Honor to be yours with great consideration & respectA. S. Brockenbrough Proctor